Citation Nr: 0205058	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  He died in April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran died in April 1997.

2.  The death certificate listed the immediate cause of death 
as multiorgan failure due to end stage dementia, due to mixed 
(vascular) and Alzheimer's.  Other listed significant 
conditions contributing to death were recurrent aspiration, 
malnutrition, onychomycosis, and pneumonia. 

3.  At the time of the veteran's death, service connection 
was in effect for an anxiety reaction, rated as 10 percent 
disabling.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the June 1997 rating 
determinations and the August 1997 SOC informed the appellant 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  In 
March 1999, she was requested to submit medical evidence that 
the service-connected disability hastened or contributed to 
death.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Moreover, the terminal hospital 
treatment records and the veteran's death certificate have 
been associated with the claims folder.  The hospital records 
and death certificate constitute examinations or opinions for 
VA purposes.  38 C.F.R. § 3.326 (2001).  VA has met all VCAA 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist, the Board finds that the appellant has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the appellant has been given ample process to 
provide evidence and argument in support of the claim.  In 
short, the Board finds that the appellant has been given 
adequate notice of the need to submit evidence and argument 
and is not prejudiced by this decision.  


In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2001).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2001).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." 

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

The death certificate shows that the veteran died in April 
1997.  According to the death certificate, the immediate 
cause of death was multiorgan failure due to end stage 
dementia, due to mixed (vascular) and Alzheimer's.  Other 
significant conditions contributing to death were recurrent 
aspiration, malnutrition, onychomycosis, and pneumonia. 

At the time of the veteran's death, service connection was in 
effect for an anxiety reaction, rated as 10 percent 
disabling. 

A review of the veteran's service medical records 
demonstrates that he was admitted to the 80th General 
Hospital in May 1945, with complaints of nausea and anorexia 
for the past three days.  The veteran noted that he had been 
recently seen for a nervous condition.  Physical examination 
performed at that time revealed normal findings with the 
exception of slight tenderness over the abdomen area.  On 
June 15, 1945, the veteran underwent a psychiatric 
evaluation.  At the time of the examination, the veteran 
reported that he had had GI problems for the past 3 or 4 
years.  He noted an increase of symptoms in the past three 
months.  The veteran reported that he had been in combat for 
six months and had become increasingly nervous, tense, and 
weak.  The examiner rendered a diagnosis of simple adult 
maladjustment manifested by complaints of upper GI distress 
for four years which has been incapacitating for the past 
four months, tension, nervousness, nightmares, and loss of 
weight and strength.  

On June 19, 1945, a final discharge diagnosis of simple adult 
maladjustment, moderate, manifested by complaints of upper GI 
distress was rendered.  

The veteran was transferred to the 132nd General Hospital.  
In a history and physical examination report prepared in 
conjunction with his hospitalization, the veteran was 
reported to have been in the service for 2 years, with 18 
months overseas, and to have been in combat for 35 days as a 
rifleman.  He had been hospitalized at least four times for 
his stomach and nerves since joining the service.  The 
veteran reported having had epigastric pain for the past 
three or four years which had become worse in the past three 
or four months.  He noted feeling trembly, weak, and stated 
that he had insomnia, nightmares, and anorexia.  He was 
reported to have become worse since February 1945, with a 
record of almost continuous hospitalization since that time.  

Examination revealed that the veteran was asthenic, 
tremulous, apathetic, and somewhat depressed, who looked like 
he was "all through".  An initial diagnosis of simple adult 
maladjustment, moderate, occurring in an immature, 
constitutional inadequate individual who has made very poor 
adjustments in civil life, was rendered.  In a June 30, 1945, 
addendum to the report, the veteran was noted to have shown 
no improvement.  The diagnosis was changed to neurasthenia, 
moderately severe, stress moderate, combat rifleman.  

On August 3, 1945, the veteran was admitted to the 
Reconditioning Unit of the Convalescent Hospital.  Physical 
examination performed at that time revealed normal findings 
for the neck, thorax, lungs, vascular system, and heart.  
Blood pressure was 130/86.  An old appendix scar was noted in 
the abdominal area.  Negative findings were reported for the 
genito-urinary system, anus and rectum, glandular system, 
bones, and joints, and the nervous system.  Examination of 
the muscular system revealed moderate generalized muscular 
weakness.  

In a September 13, 1945, report, the veteran was noted to 
have been admitted to the Reconditioning Unit with a 
diagnosis of neurasthenia.  His present appearance was one of 
extreme tension and anxiety.  The veteran expressed great 
concern about his stomach trouble and his wife's illness.  He 
noted that the veteran's severe obsessive compulsive 
neuroticism had been aggravated by his combat service and 
that a large amount of free-floating anxiety had been added.  

In a September 25, 1945, addendum, the veteran was noted to 
have attained maximum hospital benefit.  It was indicated 
that it was unwise to return the veteran to duty because of 
the persistence of tremor, apprehensiveness, startle 
reaction, insomnia, battle dreams, and pain in the abdomen 
without organic basis.  A diagnosis of anxiety hysteria, 
moderate, chronic, improved, moderate stress of one months 
combat as a rifleman; severe disposition of lifelong 
obsessive compulsive state; marked impairment, manifested by 
tremor, apprehensiveness, startle reaction, insomnia, battle 
dreams, and pain in abdomen without organic basis, was 
rendered.  

On an October 8, 1945, certificate of disability for 
discharge, a diagnosis of anxiety hysteria, moderate, 
chronic, improved, moderate stress of one months combat as a 
rifleman; marked impairment, manifested by tremor, 
apprehensiveness, startle reaction, insomnia, battle dreams, 
and pain in abdomen without organic basis, was listed.

In an October 1945 rating determination, the RO granted 
service connection for psychoneurosis, anxiety type, and 
assigned a 50 percent disability evaluation.  

At the time of a May 1947 VA examination, normal findings 
were noted for the eyes, ears, nose, throat, sinuses, 
cardiovascular system, respiratory system, digestive system, 
spleen, and genitourinary system.  The veteran's blood 
pressure was 120/60.  There were no findings of rheumatism, a 
hernia, pes planus, or residuals of gunshot wounds.  A 
neuropsychiatric examination performed at that time resulted 
in a diagnosis of psychoneurosis, anxiety state, improved, 
with moderate industrial capacity.  

A May 1947 rating determination reclassified the veteran's 
disability as an anxiety state, moderately severe, and 
assigned a 30 percent disability evaluation.  

At the time of a July 1950 VA examination, normal findings 
were again noted for the eyes, ears, nose, throat, sinuses, 
cardiovascular system, respiratory system, spleen, and 
genitourinary system.  The veteran's blood pressure was 
110/60.  There were no findings of rheumatism, a hernia, or 
pes planus.  A healed postoperative appendectomy scar was 
present.  As to the veteran's digestive system, physical 
examination of the epigastrium was normal.  A GI series 
performed at that time was normal.  A neuropsychiatric 
examination resulted in a diagnosis of an asthenic reaction, 
chronic, moderate to severe.  The examination was negative 
for any organic or functional involvement of the central 
nervous system.

At the time of a July 1955 VA examination, the veteran was 
again diagnosed with a chronic anxiety reaction.  In a July 
1955 rating determination, the RO decreased the veteran's 
disability from 30 to 10 percent for his anxiety reaction.  

In a September 1994 statement in support of claim, the 
veteran's wife indicated that his memory had gotten really 
bad.  She noted that he could not read or sign his name.  She 
also reported that he had trouble making sentences.  She 
further stated that the veteran often talked about the times 
he was in the Army.  

Outpatient treatment records obtained in 1994 demonstrate 
that the veteran was diagnosed with Alzheimer's Disease in 
September 1994.  

Treatment records obtained from the veteran's private 
physician, J. T., M.D., demonstrate that the veteran was seen 
with complaints of diarrhea in November 1989.  In October 
1991, the veteran was diagnosed as having a frozen shoulder.  
X-rays revealed moderate arthritic changes of the AC joint.  
In August 1992, the veteran was noted to have a possible 
tumor of the lip.  In March 1993, the veteran was seen with 
complaints of frequent urination and confusion.  Diagnoses of 
confusion, leukoplakia of the lip, and frequency of 
urination, were rendered.  

Treatment records received from the veteran's private 
physician, B. D., M.D., reveal that the veteran was seen in 
September 1992 with memory loss, shortness of breath and a 
cough.  Diagnoses of acute sinusitis, memory loss, acute 
bronchitis, and COPD were rendered.  

On May 15, 1996, the veteran was admitted to the Temple VA 
Medical Center, where he remained hospitalized until his 
death.  At the time of admission, the veteran was found to 
have profound senile dementia.  In a July 1996 nursing 
reassessment report, the veteran was noted to have dementia 
of Alzheimer's type, keratosis of the left arm and hand, 
onychomycosis, a history of prostatitis, a history of 
diverticulitis surgery, a history of an appendectomy, renal 
calculi, and edentulous.  

In the terminal hospital discharge summary report, diagnoses 
of dementia, Alzheimer's type, with a strong history of 
combativeness; incontinence of bladder and bowel; actinic 
keratosis, removed from arms and hands; xerosis cutis of the 
arms and legs; onychomycosis; a history of prostatitis; a 
history of diverticulitis; a history of an appendectomy; a 
history of renal calculi; and a recent history of left lung 
collapse, upper lobe, were rendered.  

In the summary portion of the report, it was noted that the 
veteran had been transferred to the Hospice Program on March 
31, 1997, for the purpose of palliative care, comfort 
measures, and death with dignity.  Upon initial examination 
into the hospital program, the veteran was found to be in no 
significant acute distress; however, he was confused and 
combative at times, thought to be secondary to pain.  The 
veteran's permanent condition was characterized by multiple 
organ failure.  The affects and toll of his multiple medical 
problems were evident.  The veteran was noted to be having 
extremely great difficulty obtaining nutrition due to the 
fact that he would present with respiratory problems 
secondary to aspiration continuously.  The veteran's course 
during his stay in the hospice program was characterized by a 
rapid clinical deterioration and subsequent demise.  He 
subsequently expired on April 6, 1997.

The appellant requested service connection for the cause of 
the veteran's death in the latter part of April 1997.  The RO 
denied service connection for the cause of the veteran's 
death in June 1997.  

In her July 1997 notice of disagreement, the appellant 
indicated that the veteran had been hospitalized in Manila 
for several months inservice.  She also noted that the 
Japanese had surrounded the mountain that the veteran's 
company was on and that he did without food and water for 
days and developed malaria.  She stated that when the veteran 
returned home from service, he was very nervous.  She further 
noted that upon his return he could only eat soft food and 
lost a lot of weight.  She also stated that his back and legs 
hurt from marching.  She requested that service connection be 
granted for the cause of the veteran's death.  

In her August 1997 substantive appeal, the appellant again 
stated that the veteran came home from the service with a 
nervous condition and stomach trouble.  She also reported 
that he took many treatments for his back.  She further noted 
that the veteran would have flashbacks and memories of his 
days in battle and the Japanese being so mean to him.  She 
also reported that the veteran developed a high fever during 
service which was caused by malaria.  She noted that the 
veteran had been captured by the Japanese and that he had 
been fed very little by the Japanese.  The appellant further 
noted that the veteran had bad memories of the war, often 
talking about buddies who were killed right beside him.  

In an April 1999 letter, the veteran's wife again indicated 
that he had been in a hospital in Manila for three months.  
She noted that the veteran told her that he had been 
surrounded by the Japanese Army for days, with no food or 
water.  He indicated that the last thing that he remembered 
was passing out and waking up in a small room with no bed or 
furniture, a jail like room.  He stated that he had a fever, 
which was later diagnosed as malaria, and that all his 
papers, a duffel bag with clothes, and all his belongings 
were destroyed.  He then remembered awaking again in a tent-
like hospital, very sick, and very nervous.  He was not able 
to hold food on his stomach and he remembered going days 
without food or water.  The veteran had told her that his 
group was surrounded by Japanese and later captured.  She 
reported that the veteran said that he saw many of his 
friends shot and fall by his side.  She noted that he fought 
in New Guinea and did without food-only a few rations.  She 
noted that he was treated by several physicians for his fever 
and stomach problems in the years immediately following 
service.  The appellant indicated that the physicians were 
dead.  She also noted that the veteran's nerves were 
completely shot.  She further reported that he had his 
appendix removed in New Guinea and that he contracted 
pneumonia there while standing guard in the rain.  

As to the cause of death listed on the veteran's death 
certificate, multiorgan failure, the Board notes that at the 
time of a May 1947 VA examination, normal findings were 
reported for the eyes, ears, nose, throat, sinuses, 
cardiovascular system, respiratory system, digestive system, 
spleen, and genitourinary system.  The veteran's blood 
pressure was noted to be 120/60.  Furthermore, at the time of 
a July 1950 VA examination, normal findings were again noted 
for the eyes, ears, nose, throat, sinuses, cardiovascular 
system, respiratory system, spleen, and genitourinary system.  
The veteran's blood pressure was 110/60.  As to the veteran's 
digestive system, physical examination of the epigastrium was 
normal and a GI series performed at that time was normal.  In 
addition, a diagnosis of COPD was not rendered until 1992.  
Moreover, multiorgan failure was not noted to present until 
the time of the veteran's terminal hospital stay, which was 
many years subsequent to service and there has been no 
medical evidence submitted relating the veteran's multiorgan 
failure to his period of service.  

As to both end stage dementia and Alzheimer's disease, the 
Board observes that the veteran was not diagnosed with either 
of these disorders until many years after service.  The Board 
further notes that the appellant has indicated her belief 
that the veteran's end stage dementia and Alzheimer's disease 
are a result of his service-connected anxiety disorder.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation of the veteran's end stage dementia or 
Alzheimer's Disease.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Moreover, 
there has been no medical evidence submitted relating the 
veteran's end stage dementia or Alzheimer's disease to his 
period of service or his service-connected anxiety disorder.  

As to the underlying cause of vascular disease, the Board 
notes that the veteran's service medical records are devoid 
of any complaints or findings of a vascular disorder.  The 
Board also notes the normal findings for the cardiovascular 
and respiratory systems at the time of the veteran's 1947 and 
1950 VA examinations.  Furthermore, there has been no medical 
evidence submitted relating the vascular disease to the 
veteran's period of service.  

As to onychomycosis, listed in the other significant 
conditions section of the death certificate report, the Board 
notes that the service medical records are devoid of any 
complaints or findings of a skin disorder.  There were also 
no complaints or findings of a skin disorder at the time of 
the veteran's 1947 and 1950 VA examinations.  Moreover, the 
first findings of onychomycosis did not occur until the 
veteran's terminal hospitalization stay.  Furthermore, there 
has been no medical evidence submitted relating onychomycosis 
to service.  

As to recurrent aspiration, listed in the other significant 
conditions section of the death certificate report, the Board 
notes that the service medical records are devoid of any 
complaints or findings of recurrent aspiration.  There were 
also no complaints or findings of recurrent aspiration at the 
time of the veteran's 1947 and 1950 VA examinations.  
Moreover, the first findings of recurrent aspiration did not 
occur until the veteran's terminal hospitalization stay.  
Furthermore, there has been no medical evidence submitted 
relating recurrent aspiration to service.  

As to pneumonia, listed in the other significant conditions 
section of the death certificate report, the Board notes that 
the service medical records are devoid of any complaints or 
findings of pneumonia.  Moreover, at the time of the 
veteran's 1947 and 1950 VA examinations, there were no 
complaints of pneumonia and normal findings were reported for 
the respiratory system.  Moreover, there has been no medical 
evidence submitted relating pneumonia to the veteran's period 
of service.  

As to malnutrition, listed in the other significant 
conditions section of the death certificate report, the Board 
notes that the service medical records are devoid of any 
complaints or findings of malnutrition.  Moreover, at the 
time of the veteran's 1947 and 1950 VA examinations, the 
veteran's nutrition, muscular development, and general 
appearance were noted to be good.  The appellant has 
contributed the veteran's death to many factors, including 
not eating properly.  However, as the appellant has not been 
shown to be a medical expert, she is not qualified to express 
an opinion regarding any medical causation of the veteran's 
malnutrition.  Furthermore, in the terminal hospital report, 
the veteran's nutrition problems were noted to be due to his 
respiratory problems secondary to aspiration.  Moreover, 
there has been no medical evidence submitted relating 
malnutrition to the veteran's period of service.

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's death was 
caused as a result of his service, or, in the alternative was 
due to his service-connected anxiety, are her own 
contentions, as set forth in various correspondence received 
by VA.  The Board does not doubt the sincerity of the 
appellant's belief in this claimed causal connection. 

The record in this case contains no competent evidence that 
raises any suggestion that the veteran's death was connected 
to service or that a service-connected disability caused, 
contributed to cause or accelerated death, apart from the 
bare assertions of the lay claimant.  The current record 
fails to demonstrate any basis to link the veteran's death 
with his period of service ending over 51 years earlier, or 
his service-connected disorder.  There is no allegation that 
any competent evidence exists that demonstrates a connection 
between service or service-connected disability.  

To the extent that the veteran was a combat veteran, the 
Board accepts that he was exposed conditions consistent the 
nature and circumstances of wartime service.  See 38 U.S.C.A. 
§ 1154(a) and 38 U.S.C.A. § 1154(b).  However, there remains 
an absence of evidence demonstrating that the veteran had any 
of the disorders listed on his death certificate inservice 
and there is the absence of competent evidence relating the 
veteran's death to his period of service.

While the appellant has made reference to the veteran having 
told her that he was captured by the Japanese in her August 
1997 substantive appeal, there is no reference to the veteran 
reporting being captured in any of the service personnel or 
medical records, including the extensive history reported by 
the veteran at the time of his hospitalizations and 
psychiatric evaluations.  Moreover, the veteran made no 
reference to being a prisoner-of-war (POW) at the time of any 
VA examination performed subsequent to service or in any 
private treatment record that has been associated with his 
claims file.  POW status is also not noted on the veteran's 
AGO Form 53-55.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

